Case 1:19-cr-00438-RDB Document 128 Filed 01/19/21 Page 1of1

 

     
   

     
   

     

     
    
  

     
    

     

     

     

     

     

     

     
    

     

  

     

   

    
 

   

    

    

     

     

     

     

     

     

     

     

     

     

     

     
      

   

 

    
 

 

    

    

oN TN JB»
A ni (\ fi Hi ah a OO (( yp aN fi ae Hie His fi (ee aN
n ‘ A i fir ae Ly, a have AG (i
Ci eo i at ni (\ na ann (\ Ary a ANS ay HR ey rn N (ie Lanny ne i a () Hi 7 i () Ha fi A A ae
a i UN Zi N ee ie i aa Ne es ( ata a iG i ee <
HSC ee A aN RS gn N LI Spal LFA eet ein Ret Ht aN a et A Ht i Se ih eh Pe eco

      

 

   
     
 

  

 

NATI( NAL
CERTIFICATION BOAR

RECERTIFICATION

THE UNDERSIGNED HAS BEEN EVALUATED AND FOUND TO MEET THE RECERTIFICATION CRITERIA SET BY
THE NATIONAL CERTIFICATION Boarp. THis RECERTIFICATION HAS BEEN DULY LISTED IN THE
Nationa. CERTIFICATION REGISTRY OF THE

NATIONAL ASSOCIATION OF FIRE INV ISTIGATORS, INTERNATIONAL
Raymond C. O'Brocki III
Certified Fire and Explosion Investigator

Number: 7488-2860
Through: 10/31/2025

   

Tit NATIONAL ASSOCIATION OF FIRE NATIONAL ASSOCIATION OF

INVESTIGATORS, INTERNATIONAL ts 4 won
PROFIT ORGANIZATION INCORPORATED Is JUNE, T96E-
ITS PRIMARY PURPOSES ARE TO INCREASE THE KNOWLEDGE
AND IMPROVE THE SKILLS OF PERSON FNGAGED IN
THE INVESTIGATION OF FIRES, EXPLOSIONS, ARSON,
SUBROGATION, AND RELATED FIPLDS, OR IN (HE LITIGATION
WHICH ENSUES FROM SUCH INVESTIGATION,

     

B = a Th my
= Pa ae
eal at Ha I tt ne
(E a ,o a a) at il it yy vi ) ro
SS ay Oy e wh Wy WZ y YZ Ve My 1H)

       
  

     

Ta Ta a

| ee Hi

afr RAT He Hea vi ae as iH i Re a a un a
A ) Ae a ()) yy ()) 2 Vy i Cy. 0 Ce oo Oe
Sz We it SSS = SS

FIRE INVESTIGATORS, INTERNATIONAL
4900 Manatee Ave. West, Suite 104
Bradenton, FE. 34209

    

 

     

    
   
     

       

              

    

   

  

       

    

  

     

   

   

       

 

aN. eee 7 un

a

 
